McCALEB, Justice.
Appellant was convicted of criminal neglect of family in violation of LSA-R.S. 14:74, as amended by Act No. 164 of 1950, in that he failed to provide support for two minor children, born out of wedlock to one Gladys Thompson, and was sentenced to serve one year in the parish jail. His appeal presents several issues of law which were raised by motions to quash, in arrest of judgment and for-a new trial.
We find it unnecessary to consider the various matters urged by counsel as the admitted facts of the case are that the two minor children are illegitimate, having been born to the complainant, Gladys Thompson, approximately five and seven years after the death of her husband and there is no evidence to show that appellant either acknowledged them in accordance with Article 203, Civil Code, or that a judgment has ever been rendered by a court of competent jurisdiction declaring him to be their father. Hence, his conviction cannot stand in view of our rulings in State v. Jones, 220 La. 381, 56 So.2d 724, and State v. Sims, 220 La. 532, 57 So.2d 177.
The conviction and sentence are therefore annulled and appellant is ordered discharged.
HAMITER, J., dissents.
HAWTHORNE, J., dissents; for dissenting opinion see 220 La. 555, 57 So. 177.